Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I / Species XIII n the reply filed on 7/26/21 is acknowledged.  The traversal is on the ground(s) that the prior art, particularly the previously cited Soane reference does not anticipate / obviate the claimed inventions.  This is not found persuasive because the restriction is based on a lack of unity of invention.  It is a question as to the content shared among the claims, not the content of all claims, being disclosed in the prior art.  Applicant argues that a particular embodiment of Soane has taught the addition of a polycarboxylic acid.  The examiner asserts that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  Additionally / alternatively the examiner notes that the prior art cited and applied against the elected claims herein at least obviates the elected claimed grouping, thus there would still be a lack of unity of invention a posteriori. .
The requirement is still deemed proper and is therefore made FINAL.
Claims 35-46, and 49-50 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/26/21.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27 and 33- 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 27 recites the broad recitation “including hydrolyzable functions”, and the claim also recites “such as hydroxyl functions” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  For purposes of examination the narrower language is interpreted as at least inclusive of being merely exemplary of the remainder of the claim.
The term "several" in claim 33 is a relative term which renders the claim indefinite.  The term "several" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is indefinite as to the number of cycles the claim scope would capture (2, 3, 4, 5, 6, 7, 8, etc).  For purposes of examination “several” will be interpreted as at least inclusive of any plurality of cycles.
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24-32, and 47-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujimori et al (US 2012/0192876; hereafter Fujimori) in view of Keating et al (US 2,596,154; hereafter Keating).
Claim 24-25: Fujimori teaches a process for coating a textile material (see, for example, abstract, [0041]), said process comprising the following steps:
incorporating active charcoal (activated carbon) in powder form into a coating composition comprising an aqueous solvent and at least one organosilicon precursor (see, for example, abstract, [0031-0034], [0044], [0054], [0064]), 
impregnating the textile material with the coating composition (see, for example, [0045], [0062], [0083]).
drying the impregnated textile material (See, for example, [0045], [0062]) 
wherein the coating composition is free of polycarboxylic acid and of catalyst (see, for example, [0044], [0064], and examples, wherein the only requisite components are the fine particles, a solvent and the silane monomer / oligomer mixture; additional ingredients, such as surfactant are explicitly taught as optional).  
Fujimori further teaches that the amount of the silane monomer / oligomer mixture within the composition is optimizable / result effective depending on the other components and readily set by one of ordinary skill in the art (See, for example, [0061], [0064]). Although it does not explicitly teach wherein the organosilicon precursor represents 5% to 50% by volume relative to the combination of aqueous solvent and organosilicon precursor,  it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated an amount within the claimed range since “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), and since generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.(MPEP 2144.05 II A).
Fujimori further teaches wherein the impregnation of the fabric can proceed via numerous methods including dipping, spraying, roll and bar coating (see, for example, [0045], [0062], [0083]) but it does not explicitly teach by padding.  Keating teaches that for the purpose of impregnating fabrics enhanced impregnation control, penetration, and excess fluid extraction (See, for example, col 1).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated impregnation via padding as such a means is 
Claims 26 and 47: Fujimori further teaches wherein the textile material is a fabric, a nonwoven or a knit, further a fabric or nonwoven (See, for example, [0041]).
Claim 27: Fujimori further teaches wherein the textile material comprises fibers including hydrolyzable functions, such as hydroxyl functions (such as natural fibers like cotton) (See, for example, [0041]).
Claim 28: Fujimori further teaches wherein the aqueous solvent is water or a mixture of water and of an organic solvent (see, for example, [0044], examples). 
Claims 29-32 and 48: Fujimori further teaches wherein organosilicon precursor is chosen from tetramethoxysilane (TMOS), tetraethoxysilane (TEOS), methyltrimethoxysilane (MTM), methyltriethoxysilane (MTE), phenyltriethoxysilane (PhTEOS), , a chloropropylmethoxysilane, an aminopropyltriethoxysilane, 3-glycidyloxypropyl)trimethoxysilane (GPTMOS) and mixtures thereof (see, for example, [0033-0034]). 

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Fujimori in view of Keating as applied to claim 24 above, and further in view of Solomon (US 2,757,152; hereafter Solomon).
Claim 33: Fujimori in view of Keating teaches the method of claim 24 above, but does not explicitly teach wherein the process includes several successive cycles of impregnation by padding. Solomon teaches a method of impregnating organosilicon formulations into textiles including padding  (See, for example, col 1 lines 1-60 col 8 lines 30-40).  Solomon further teaches wherein repetition of the padding impregnation, such as three times, can improve the degree of impregnation (See, for example, col 10 lines 30-49).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated several successive cycles .

Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujimori in view of  Keating as applied to claim 24 above, and further in view of Hennige et al (US 2005/0084761; hereafter Hennige).
Claim 34: Fujimori in view of Keating teaches the method of claim 24 above, but does not explicitly teach wherein before step b), a step of applying a precoating composition comprising an organic solvent and a zirconium alkoxide, said precoating composition being free of polycarboxylic acid.  Hennige teaches a method of impregnating silica sols into porous nonwovens (See, for example, abstract, [0044]).  Hennige further teaches wherein there is a known silica sol wetting issue in the art wherein areas of non-wetting can lead to defective / non-uniform treatment (See, for example, [0044]).  To overcome such wetting issues and improve the adhesion of silica sols Hennige teaches that a pretreatment prior to silica sol impregnation can be performed, wherein the pretreatment comprises precoating with an mixture of organic solvent (alcohol) and zirconium alkoxide (such as zirconium propoxide), and free of polycarboxylic acid (any addition components such as water and catalyst are taught as optional) ( See, for example, [0055-0056]). Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated applying a precoating composition comprising an organic solvent and a zirconium alkoxide, said precoating composition being free of polycarboxylic acid as such a priming step would predictably promote adhesion between the article and the silicon based impregnant. 

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN H EMPIE/               Primary Examiner, Art Unit 1712